 1   LAW OFFICE OF WAYNE A. SILVER
     Wayne A. Silver (108135)
 2   643 Bair Island Road, Suite 403
 3   Redwood City, CA 94063
     Phone: (650) 282-5970
 4   Fax: (650) 282-5980
     Email: ws@waynesilverlaw.com
 5
     Attorney for Defendants,
 6   CHANDRAKANT SHAH and MRUDULA C. SHAH
 7
                                 UNITED STATES BANKRUPTCY COURT
 8
                                 NORTHERN DISTRICT OF CALIFORNIA
 9
                                             SAN JOSE DIVISION
10
11   In re:                                               Case No.: 09-51045-SLJ
                                                          Chapter 7
12   SAN JOSE AIRPORT HOTEL, LLC dba
     HOLIDAY INN SAN JOSE, MOBEDSHAHI                     (Jointly Administered with Case No. 09-51073-
13                                                        SLJ)
     HOTEL GROUP,
14
           Debtors.
15   SAN JOSE AIRPORT HOTEL, LLC dba                      Adv. Pro. No. 11-05236
16   HOLIDAY INN SAN JOSE, MOBEDSHAHI
     HOTEL GROUP,                                           OPPOSITION TO PLAINTIFF’S MOTION
17                                                          TO AMEND JUDGMENT TO ADD
              Plaintiffs,                                   ALTER-EGOS AND SPOUSE OF
18                                                          JUDGMENT DEBTOR
19            vs.
                                                           Date:     July 21, 2020
20   SEVAK & SONS, L.P., a California limited              Time:     1:30 p.m.
                                                           Court:    Courtroom 9,
     partnership; CHANDRAKANT SHAH, an
21                                                                   Hon. Stephen L. Johnson
     individual, and MRUDULA C. SHAH, an
22   individual,

23            Defendants.
24            CHANDRAKANT SHAH (“Mr. SHAH”) and MRUDULA C. SHAH (“Mrs. Shah”)
25   (“Defendants”) hereby object to Plaintiff’s Motion to Amend Judgment to Add Alter-Egos and Add
26   Spouse of Debtor (“Motion”).
27            Defendants are not in a position to offer substantial opposition to the Motion, and renew their
28   request for a brief continuance. (See Order Denying Request to Continue Hearing, DK# 240)
                                                                                           Page - 1
    Opposition to Plaintiff’s Motion to Amend Judgment to Add Alter-Egos and Spouse of Judgment
    Debtor
 Case: 11-05236 Doc# 243 Filed: 07/17/20 Entered: 07/17/20 08:52:31 Page 1 of
                                            26
 1   Defendants’ undersigned attorney was retained on July 16, 2020 to represent them in this Adversary

 2   Proceeding. (See Omnibus Declaration of Chandrakant Shah (the “Shah Decl.”), ¶¶2 – 7, and the

 3   Declaration of Wayne A. Silver, filed concurrently herewith.)

 4          I.      Add Spouse of Judgment Debtor

 5          Mrs. Shah’s motion to dismiss was granted by Order entered on January 31, 2012 (DK#32).

 6   The Order stated the motion was granted “with leave to amend on whether Mrudula C. Shah was

 7   liable as a general partner of Sevak & Sons.” Plaintiff was given until February 21, 2012 to file an

 8   amended complaint (“FAC”), and did so (DK#33). The FAC did not name Mrs. Shah as a defendant.

 9   The Court is requested to take judicial notice of the January 31, 2012 Order and FAC, copies of

10   which are attached hereto as Exhibits One and Two, respectively.

11          Although, community property is liable for debts incurred by either spouse during marriage,

12   it does not follow that a wife can be added to a judgment rendered against her husband in an action in

13   which she initially named as a party and successfully brought a motion to dismiss. (See, Oyakawa v.

14   Gillett, 8 Cal.App.4th 628 (1992)) Plaintiff elected not to continue the lawsuit against Mrs. Shah, and

15   should not be allowed to sneakily add her to the Judgment years later. Otherwise Mrs. Shah will have

16   been denied her opportunity to litigate, raising due process concerns. Triplett v. Farmers Ins.

17   Exchange, 24 Cal.App.4th 1415. 1422 (1994); 11601 Wilshire Associates v. Grebow, 64 Cal.App.4th

18   453, 454-455 (1998).

19          II.     Plaintiff Cannot Assert a Claim for Offensive Equitable Estoppel

20          Plaintiff next argues that Mr. Shah treated the six properties as his personal assets in the

21   underlying transaction. (Motion, pp.10:17 – p. 11:16) This is a disguised effort to use “offensive

22   equitable estoppel,” in effect seeking an order preventing Mr. Shah from denying personal ownership

23   of these properties. It doesn’t work.

24          Equitable estoppel is a defense, not a cause of action. Weaver v. New England Mut. Life Ins.

25   Co., 52 F. Supp. 2d 127, 134 (D. Me. 1999). Indeed, it is a "well settled principle that estoppel is

26   available only for protection, and cannot be used as a weapon of assault." Dickerson v. Colgrove,

27   100 U.S. 578, 581, 25 L. Ed. 618 (1879); Barringer v. Lilley, 96 F.2d 607 (9th Cir. 1938) In addition,

28
                                                                                           Page - 2
    Opposition to Plaintiff’s Motion to Amend Judgment to Add Alter-Egos and Spouse of Judgment
    Debtor
 Case: 11-05236 Doc# 243 Filed: 07/17/20 Entered: 07/17/20 08:52:31 Page 2 of
                                            26
 1   Mr. Shah contends that Plaintiff’s effort to assert an equitable estoppel argument eleven years after

 2   the alleged conduct is barred by the doctrine of laches as well as applicable statutes of limitations.

 3          III.    Adding Judgment Debtors Under California Code of Civil Procedure (“CCP”)

 4   §187

 5          Plaintiff is correct that CCP §187 provides the court with “the authority to amend a judgment

 6   to add additional judgment debtors.” A CCP §187 amendment requires: (1) that the new party be an

 7   alter ego of the old party and (2) that the new party had the opportunity to litigate in the proceeding

 8   resulting in the judgment in order to satisfy due process. Danko v. O'Reilly, 232 Cal.App.4th 732,

 9   735-736 (2014) Plaintiff’s argument that the entities in question can be added to the Judgment

10   merely because they are alleged alter-egos is wrong, because not only are these entities not alter-

11   egos, but also the argument ignores the second requirement – that the new party had the opportunity

12   to litigate in the Adversary Proceeding.

13          Such a procedure is an appropriate and complete method by which to bind new … defendants

14   where it can be demonstrated that in their capacity as alter ego of the corporation they in fact had

15   control of the previous litigation, and thus were virtually represented in the lawsuit.” …’ …” Danko

16   v. O'Reilly, 232 Cal. App. 4th 732, 736 (2014) That question is somewhat complex, and the law

17   unsettled. (Compare Tokio Marine & Fire Ins. Corp. v. Western Pacific Roofing Corp., 75

18   Cal.App.4th 110, 116 (1999); Triplett v. Farmers Ins. Exchange, 24 Cal.App.4th 1415, 1420 (1994)

19   with Carolina Casualty Ins. Co., 212 Cal.App.4th 1181, 1188–1189 (2012); Carr v. Barnabey's Hotel

20   Corp., 23 Cal.App.4th 14, 21–23 (1994); In re Levander, 180 F.3d 1114, 1122 (9th Cir. 1999)

21          With respect to the first requirement, Plaintiff’s allegation the LLC’s are Defendants’ alter-

22   egos, Plaintiff offers erroneous allegations of fraudulent transfers, many of which aren’t even

23   transfers. As set forth in the Shah Decl. in ¶¶8 – 9, the “transfers” Plaintiff complains of were done

24   for tax and estate planning purposes, where neither Mr. nor Mrs. Shah was the transferor.

25   Instead, these transactions were among limited partnerships and LLC’s; the transfer of the real

26   properties into these entities occurred many years earlier when they were purchased, and Mr. Shah

27   had a good faith belief the Judgment was going to be overturned on appeal.

28
                                                                                           Page - 3
    Opposition to Plaintiff’s Motion to Amend Judgment to Add Alter-Egos and Spouse of Judgment
    Debtor
 Case: 11-05236 Doc# 243 Filed: 07/17/20 Entered: 07/17/20 08:52:31 Page 3 of
                                            26
 1            Virtually none of the factors to be considered in applying the alter-ego doctrine are present

 2   here, with the exception of common ownership of the LLC’s. There is no evidence of commingling

 3   of funds and other assets, the holding out by one entity that it is liable for the debts of the other, use

 4   of the same offices and employees, and use of one as a mere shell or conduit for the affairs of the

 5   other. Nor is there evidence include inadequate capitalization, disregard of corporate formalities, or

 6   lack of segregation of corporate records. Sonora Diamond Corp. v. Superior Court, 83 Cal. App. 4th

 7   523, 538-39 (2000)

 8            Plaintiff’s own evidence negates proof of that second requirement, because several of these

 9   alleged alter ego entities did not exist at the time of the litigation in the Adversary Proceeding. (Shah

10   Decl., ¶8) Moreover, these alleged alter ego entities are separate LLC’s operating businesses and

11   managing real properties. (Shah Decl., ¶10) And while it is not necessary that the alter ego doctrine

12   be either alleged or proven in the underlying lawsuit (Misik v. D'Arco, 197 Cal.App.4th 1065, 1074

13   (2011), it does have to be proven in connection with the CCP §187 Motion.

14            Alter ego is an extreme remedy, sparingly used. Calvert v. Huckins, 875 F. Supp. 674, 678

15   (E.D. Cal. 1995) The Motion to add the LLC’s as judgment debtors should be denied.

16            IV.    Outside Reverse Veil Piercing

17            Outside reverse piercing seeks to protect the judgment creditor from the shareholder's

18   fraudulent transfer of assets to a corporation. Postal Instant Press, Inc. v. Kaswa Corp., 162 Cal.

19   App. 4th 1510, 1522-1523 (2008) (“PIP”) rejected the remedy, finding conversion and fraudulent

20   conveyance already afford judgment creditors protection in that situation." And reverse piercing

21   could harm "innocent shareholders and corporate creditors." (Id. at p. 1513; see also id. at pp. 1523-

22   1524.)

23            Plaintiff relies on Curci Investments, LLC v. Baldwin, 14 Cal.App.5th 214, (2017) (“Curci”)

24   where a different panel of the same court in PIP held that reverse piercing was at least potentially

25   available on the facts of the case before it. (Id. at p. 224.) Curci distinguished PIP, essentially on two

26   grounds. First, it noted that PIP involved a corporation, whereas Curci involved a limited liability

27   corporation (LLC). (Id. at p. 222.) A creditor can execute on a debtor's stock in a corporation but can

28   only obtain a charging order against a debtor's interest in an LLC; the latter leaves the debtor in
                                                                                           Page - 4
    Opposition to Plaintiff’s Motion to Amend Judgment to Add Alter-Egos and Spouse of Judgment
    Debtor
 Case: 11-05236 Doc# 243 Filed: 07/17/20 Entered: 07/17/20 08:52:31 Page 4 of
                                            26
 1   control of the LLC and able to prevent it from making any distributions. (Id. at p. 223.) Second, there

 2   were no "innocent" shareholders in the LLC. The judgment debtor owned 99 percent of the LLC; his

 3   wife owned the other one percent, but her share was community property, and therefore it could be

 4   used to satisfy the judgment against him. (Id. at pp. 222-223.)

 5          But critical to the Curci decision was the fact the LLC in question had no business purpose

 6   except to serve as a vehicle for holding and investing [the individual defendant's] money. And unlike

 7   the facts in Curci, the LLC’s in question (with one exception) operate businesses in separate

 8   locations with different employees. (Shah Decl., ¶10) In contrast to the facts in Curci, Plaintiff offers

 9   only conclusory allegations in support of this extraordinary remedy. There is no evidence offered

10   about the businesses, employees, operations, financial status, corporate formalities, or ownership of

11   any of the LLC’s that Plaintiff seeks to attack to collect the Judgment. Instead, Plaintiff offers

12   erroneous allegations of fraudulent transfers, many of which aren’t even transfers. And as discussed

13   above, the “transfers” Plaintiff complains of were done for tax and estate planning purposes, where

14   neither Mr. nor Mrs. Shah was the transferor.

15          Plaintiff should be required to bring a separate lawsuit to obtain this extraordinary remedy,

16   and the Defendants object to the jurisdiction and power of this Court to order enforcement of the

17   Judgment against the LLC’s on this basis. Moreover, the Motion is not well taken, and the Plaintiff’s

18   evidence is insufficient.

19          V.      Difficulty in Collection Does Not Justify Finding Alter-Ego

20          Plaintiff’s Motion is all about difficulty in collecting the Judgment. But the alter ego doctrine

21   does not guard every unsatisfied creditor of a corporation. It affords protection where some conduct

22   amounting to bad faith makes it inequitable for the corporate owner to hide behind the corporate

23   form. Difficulty in enforcing a judgment or collecting a debt does not satisfy this standard.

24   Associated Vendors, Inc. v. Oakland Meat Co., 210 Cal. App. 2d 825, 842 (1962), cited in Sonora

25   Diamond Corp. v. Superior Court, 83 Cal. App. 4th 523, 538 (2000).

26          VI.     Conclusion

27          Plaintiff’s Motion seeks extraordinary remedies without offering sufficient evidence and

28   without providing the Defendants an opportunity to assert a substantial defense. None of the grounds
                                                                                           Page - 5
    Opposition to Plaintiff’s Motion to Amend Judgment to Add Alter-Egos and Spouse of Judgment
    Debtor
 Case: 11-05236 Doc# 243 Filed: 07/17/20 Entered: 07/17/20 08:52:31 Page 5 of
                                            26
 1   for the Motion are properly asserted in the context of a contested matter, and the Defendants are

 2   severely prejudiced by their lack of time to prepare and file opposition. The Motion should therefore

 3   be denied.

 4          Dated: July 17, 2020                                 /s/ Wayne A. Silver
                                                                 Wayne A. Silver, attorney for
 5                                                               Defendants
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                                                           Page - 6
    Opposition to Plaintiff’s Motion to Amend Judgment to Add Alter-Egos and Spouse of Judgment
    Debtor
 Case: 11-05236 Doc# 243 Filed: 07/17/20 Entered: 07/17/20 08:52:31 Page 6 of
                                            26
                            EXHIBIT ONE

                 [January 31, 2012 Order]




Case: 11-05236   Doc# 243   Filed: 07/17/20   Entered: 07/17/20 08:52:31   Page 7 of
                                        26
Case: 11-05236   Doc# 243   Filed: 07/17/20   Entered: 07/17/20 08:52:31   Page 8 of
                                        26
Case: 11-05236   Doc# 243   Filed: 07/17/20   Entered: 07/17/20 08:52:31   Page 9 of
                                        26
                            EXHIBIT TWO

                 [First Amended Complaint]




Case: 11-05236   Doc# 243   Filed: 07/17/20   Entered: 07/17/20 08:52:31   Page 10 of
                                         26
 1 James A. Hennefer (SBN 059490)
   HENNEFER, FINLEY & WOOD, LLP
 2 425 California Street, 19th Floor
   San Francisco, CA 94104-2296
 3 Telephone: (415) 421-6100
   Facsimile: (415) 421-1815
 4 jhennefer@hennefer-wood.com
 5 Special Counsel for Mohamed Poonja,
   Chapter 7 Trustee for San Jose Airport
 6 Hotel, LLC, dba Holiday Inn San Jose, and
   Mobedshahi Hotel Group
 7
 8
 9                              IN THE UNITED STATES BANKRUPTCY COURT
10                              FOR THE NORTHERN DISTRICT OF CALIFORNIA
11                                           SAN JOSE DIVISION
12
13                                                               Chapter 7
14 In re:                                                        Case No. 09-51045-SLJ
   SAN JOSE AIRPORT HOTEL, LLC, dba
15 HOLIDAY INN SAN JOSE,                                         (Jointly Administered with
   MOBEDSHAHI HOTEL GROUP,                                       Case No. 09-51073-SLJ )
16
17
                                                                 Adv. Pro. No. 11-05236
18                                 Debtors.
     _______________________________________
19
   MOHAMED POONJA, Chapter 7 Trustee for
20 SAN JOSE AIRPORT HOTEL, LLC, dba                              FIRST AMENDED COMPLAINT
   HOLIDAY INN SAN JOSE, Debtor, and
21 MOBEDSHAHI HOTEL GROUP, Debtor,
22                          Plaintiffs,
     vs.
23
   SEVAK & SONS, L.P., a California limited
24 partnership; and CHANDRAKANT SHAH,
   an individual.
25
                       Defendants.
26
27
28          Plaintiff Mohamed Poonja, chapter 7 trustee (the “Trustee” or the “Plaintiff”) for San Jose


      First Amended Complaint                                      In re San Jose Airport Hotel, No. 09-51045-SLJ
Case:
 Case:11-05236
       11-05236 Doc#
                 Doc#243
                      33           Filed: 02/21/12
                                          07/17/20   Entered: 02/21/12
                                                              07/17/20  23:01:57
                                                                        08:52:31
                                                                 Adv. Pro.            Page 1
                                                                           No. 11-05236    11ofof
                                                16
                                                26    -1-
 1 Airport Hotel, LLC, doing business as Holiday Inn San Jose (“SJAH”) and chapter 7 trustee for
 2 Mobedshahi Hotel Group (“MHG”)(jointly “Debtors”), by and through his undersigned counsel, brings
 3 this action against defendants, and alleges as against each of the defendants herein as follows:
 4
 5                                     JURISDICTION AND VENUE

 6         1.      This adversary proceeding arises out of and is related to Debtors’ bankruptcy cases.

 7         2.      This court has jurisdiction over this adversary proceeding pursuant to 28 U.S.C. §§ 157

 8 and 1334. This action is commenced pursuant to Bankruptcy Code Sections 541 through 550 and in
 9 accordance with Rules 3007 and 7001 of the Federal Rules of Bankruptcy Procedure.
10         3.      This adversary proceeding is a core proceeding pursuant to the provisions of 28

11 U.S.C. § 157(b)(2), such that this court has jurisdiction to hear and to determine this proceeding and to
12 enter an appropriate order or orders and judgment or judgments.
13         4.      Venue in this court is proper pursuant to 28 U.S.C. § 1409, as the Debtors’ bankruptcy

14 cases were brought and are pending in this judicial district.
15
16                                GENERAL FACTUAL ALLEGATIONS

17 A.      The Parties and Bankruptcy Proceedings

18         1.      Debtors and Plaintiff

19         5.      On February 18, 2009 ( “ SJAH Petition Date”), SJAH filed a voluntary petition for

20 relief under chapter 11 of the United States Bankruptcy Code in the above-entitled Bankruptcy Court,
21 commencing the chapter 11 case of In re San Jose Airport Hotel, LLC, dba San Jose Airport Hotel,
22 Debtor, case no. 09-51045-RLE (the “SJAH Chapter 11 Case”). The SJAH Chapter 11 Case was
23 converted to a case under chapter 7 of the Bankruptcy Code on May 7, 2010.
24         6.      On February 19, 2009 (“MHG Petition Date’), MHG filed a voluntary petition for relief

25 under chapter 11 of the United States Bankruptcy Code in the above-entitled Bankruptcy Court,
26 commencing the chapter 11 case of In re Mobedshahi Hotel Group, case no. 09-51073-SLJ (MHG
27 Chapter 11 Case’). The MHG Chapter 11 Case was converted to a case under chapter 7 of the
28 Bankruptcy Code on May 13, 2010.

     First Amended Complaint                                       In re San Jose Airport Hotel, No. 09-51045-SLJ
                                                                   Adv. Pro. No. 11-05236
Case:
 Case:11-05236
       11-05236 Doc#
                 Doc#243
                      33         Filed: 02/21/12
                                        07/17/20     Entered: 02/21/12
                                                              07/17/20 23:01:57
                                                                       08:52:31         Page 2
                                                                                             12ofof
                                              16
                                              26      -2-
 1         7.      The Trustee was appointed trustee of the SJAH estate by the acting United States
 2 Trustee on May 12, 2010, and was certified and qualified as the same.
 3         8.      The Trustee was appointed trustee of the MHG estate by the acting United States
 4 Trustee on May 18, 2010, and was certified and qualified as the same.
 5         9.      SJAH is and at all times relevant was a California limited liability company.
 6 Manouchehr Mobedshahi (“Mr. Mobedshahi”), an individual, and San Jose Airport Hotel Investment
 7 Corporation (“SJAHIC”), of which Mr. Mobedshahi serves as president, are and at all times relevant
 8 were SJAH’s sole members. SJAHIC, which is and at all times relevant was wholly owned by
 9 Mr. Mobedshahi, is and at all times relevant was the managing member of SJAH.
10         10.     MHG is and at all times relevant was a California corporation. Mr. Mobedshahi is and
11 at all times relevant was the sole owner of MGH. Mr. Mobedshahi is and at all times relevant was the
12 chief executive officer of MHG.
13         11.     SJAH owned and operated a hotel known as the Holiday Inn San Jose (“Hotel”). The
14 Hotel was a 512-room hotel operated under the “flag” or franchise of Holiday Inn and was located near
15 the San Jose International Airport, at 1749 North First Street, San Jose, California, 95112. SJAH
16 owned the real property and improvements on which the Hotel was located.
17         12.     MHG was the entity which managed the Hotel for SJAH under contract with the SJAH.
18         2.      Defendants
19         13.     Defendant SEVAK & SONS, L.P. (“Sevak”), is a California limited partnership with its
20 principal place of business in Santa Clara County. On information and belief, Sevak is owned in its
21 entirety by defendants Chandrakant Shah and Mrudula Shah, in their respective individual capacities.
22         14.     Defendant CHANDRAKANT SHAH (“Mr. Shah” or “Shah”) is an individual who
23 resides in Santa Clara County, California. Mr. Shah is an owner of Sevak with his wife and as an
24 owner and general managing partner of Sevak has complete control of Sevak.
25 B.      Background
26         15.     As of the SJAH Petition Date, SJAH’s primary asset was the Hotel. SJAH owned the
27 Hotel, including the real property upon which the Hotel is located and the improvements. MHG
28 operated the Hotel under contract with SJAH.


     First Amended Complaint                                      In re San Jose Airport Hotel, No. 09-51045-SLJ
Case:
 Case:11-05236
       11-05236 Doc#
                 Doc#243
                      33         Filed: 02/21/12
                                        07/17/20    Entered: 02/21/12
                                                             07/17/20  23:01:57
                                                                       08:52:31
                                                                Adv. Pro.            Page 3
                                                                          No. 11-05236    13ofof
                                              16
                                              26     -3-
 1         16.       The Hotel, including all of its real and personal property assets and all rents generated
 2 by the operation of the Hotel, was encumbered by a first priority lien in favor of General Electric
 3 Capital Corporation (“GECC”), which lien secured a loan in the original principal amount of
 4 $32,000,000 (the “Hotel Loan”). As of the SJAH Petition Date, the balance of the Hotel Loan, as
 5 asserted by GECC, was approximately $25.7 million.
 6         17.       SJAH’s primary business consisted of the ownership of the Hotel and the operation of
 7 the Hotel.
 8 C.      Purchase and Sale Agreement
 9         18.       During the pendency of its chapter 11 case, SJAH, as seller, and Sevak, as buyer,
10 entered into the Purchase And Sale Agreement (Shah) dated September 4, 2009 (the “PSA”), as
11 modified by the Amendment To Purchase And Sale Agreement (Shah) dated October 9, 2009 (the
12 “First Amendment”), and by the Second Amendment To Purchase And Sale Agreement (Shah) dated
13 November 10, 2009 (the “Second Amendment”) (the PSA, the First Amendment and the Second
14 Amendment, are referred to collectively as, the “Sale Agreement”). True and correct copies of the
15 PSA, the First Amendment, and the Second Amendment are attached hereto as Exhibit A, Exhibit B,
16 and Exhibit C and incorporated herein. Shah represented on his behalf and on behalf of Sevak that
17 they were fully capable of satisfying and would satisfy all terms and conditions of the Sale Agreement
18 and represented and warranted the truth and accuracy of certain recitals.
19         19.       By the terms of the Sale Agreement, Sevak agreed to purchase the Hotel from the
20 SJAH for a purchase price of $46,200,000.00 (the “Purchase Price”),1and under other various terms
21 and conditions contained in the Sale Agreement (the “Proposed Sale”).
22         20.       The Purchase Price, as modified by the Second Amendment, was to be comprised of
23 $2,000,000.00 in cash at closing of the sale, and a secured promissory note in the amount of
24 $44,200,000.00 (the “Note”), together with a personal guarantee executed by Shah in his individual
25 capacity, up to an amount of $20,000,000.00 (the “Guaranty”). The Sale Agreement also included
26 commitments to expend no less than $2,000,000.00 in cash improvements in the Hotel within one
27
            1
                The purchase price could be reduced to $40,200,000 under certain circumstances.
28


     First Amended Complaint                                                In re San Jose Airport Hotel, No. 09-51045-SLJ
Case:
 Case:11-05236
       11-05236 Doc#
                 Doc#243
                      33             Filed: 02/21/12
                                            07/17/20        Entered: 02/21/12
                                                                     07/17/20  23:01:57
                                                                               08:52:31
                                                                        Adv. Pro.            Page 4
                                                                                  No. 11-05236    14ofof
                                                  16
                                                  26         -4-
 1 (1) year of closing, and to “actively and fully assist” in obtaining Bankruptcy Court Approval of the
 2 Sale Agreement, including providing “complete financial, experiential and strategic information and
 3 testimony” to support assurance of future performance of the Sale Agreement and adequacy of
 4 protection of the interests of GECC. Shah represented and warranted, on his behalf and on behalf of
 5 Sevak, that they were fully capable of satisfying and would satisfy all terms and conditions of the
 6 Second Amendment, Note and Guaranty.
 7          21.     The parties agreed that Old Republic Title Company (“Old Republic”), located at 1900
 8 The Alameda, San Jose, California, would serve as the escrow agent for the Proposed Sale, and
 9 Escrow Number 0616004441-SR was assigned to the transaction at Old Republic and an escrow was
10 opened with Old Republic (the “Escrow”).
11          22.     As recited in the PSA, Sevak deposited the Initial Deposit of $250,000.00 into the
12 Escrow.
13          23.     SJAH’s obligation to close the Proposed Sale transaction was subject to Bankruptcy
14 Court Approval under the PSA, Section 4.2.5.
15          24.     Under Section 6.2.4 of the PSA (the “Adequate Assurance Clause”), Sevak
16 was contractually obligated to assist SJAH in obtaining Bankruptcy Court Approval of the Proposed
17 Sale. Specifically, the Adequate Assurance Clause required the following:
18                  6.2.4. Buyer [Sevak] shall actively and fully assist Seller
                           [SJAH] in obtaining Bankruptcy Court Approval, as
19                         requested by Seller, including without limitation by
                           providing complete financial, experiential and strategic
20                         information and testimony that will support adequate
                           assurance of future performance under the Holiday Inn
21                         Agreement, the qualifications of Buyer and Mr. Shah as
                           an operator and owner of the Holiday Inn Property and as
22                         a franchisee from IHG (by assignment), and the adequacy
                           of protection of the interests of GECC.
23
     Mr. Shah represented and warranted on his behalf and on behalf of Sevak that they were fully capable
24
     of satisfying and that they would satisfy the Adequate Assurance Clause.
25
            D.      Sale Motion
26
            25.     On October 14, 2009, SJAH filed its motion to approve the sale of the Hotel to Sevak
27
     (the “Sale Motion”). GECC opposed the Sale Motion on various grounds, including, among others,
28
     that the Proposed Sale did not adequately protect GECC’s interests under Section 363(e) of the

      First Amended Complaint                                      In re San Jose Airport Hotel, No. 09-51045-SLJ
Case:
 Case:11-05236
       11-05236 Doc#
                 Doc#243
                      33          Filed: 02/21/12
                                         07/17/20    Entered: 02/21/12
                                                              07/17/20  23:01:57
                                                                        08:52:31
                                                                 Adv. Pro.            Page 5
                                                                           No. 11-05236    15ofof
                                               16
                                               26     -5-
 1 Bankruptcy Code.
 2          26.     In support of the Sale Motion, on October 12, 2009, Mr. Shah provided a declaration,
 3 signed under penalty of perjury, attesting to his personal net worth of approximately $24 million,
 4 which was comprised of equity in real property interests he controlled, stocks, cash, and other assets.
 5          27.    On December 16, 2009, shortly before the initial hearing (the “Hearing”) of the Sale
 6 Motion, Sevak’s principal, Mr. Shah, delivered to Mr. Mobedshahi, SJAH’s principal, a cashier’s
 7 check in the amount of $250,000.00, representing the Second Deposit, as required under Section 2.3 of
 8 the PSA.
 9          28.    During the course of the Hearing, the Bankruptcy Court stated that it would conduct a
10 further evidentiary hearing for the purpose of SJAH demonstrating adequate protection of GECC’s
11 interests as a secured creditor, under Sections 363(e) and 363(f)(3) of the Bankruptcy Code. The
12 Bankruptcy Court stated at the Hearing (and at a subsequent telephonic hearing on December 18,
13 2009) that at the evidentiary hearing, SJAH must provide evidence establishing that the value of
14 the Buyer Note, together with the value of Shah’s personal assets accessible through the proposed
15 Guarantee, were in excess of GECC’s stated secured claim of approximately $27 million. The Court
16 noted that such an analysis was necessary in order to ensure that the current value of the Purchase
17 Price, as comprised of the cash at Closing, the Buyer Note and the Guarantee, was sufficient to allow
18 the Hotel to be sold free and clear of GECC’s secured claim under Sections 363(e) and 363(f)(3), as
19 required by the Sale Agreement.
20          29.    Following the Hearing, in order to prepare for the evidentiary hearing that would be
21 required by the Bankruptcy Court, and to make the requisite showing of adequate protection of
22 GECC’s interests, SJAH requested that, pursuant to the Adequate Assurance Clause, Sevak and Mr.
23 Shah assist SJAH by: (a) providing reliable, independently verified information as to the value of
24 Shah’s assets, based on current accredited appraisals, and the extent of his liabilities, in order to
25 support the Guarantee; (b) showing resources sufficient to satisfy the Sale Agreement; (c) providing
26 credible projections of financial results of the Hotel; and (d) identifying the sources of funding for
27 operating losses and capital improvements required, that would demonstrate Sevak’s ability to perform
28 the Sale Agreement, Note and Guarantee in the face of operating losses.


     First Amended Complaint                                         In re San Jose Airport Hotel, No. 09-51045-SLJ
Case:
 Case:11-05236
       11-05236 Doc#
                 Doc#243
                      33          Filed: 02/21/12
                                         07/17/20     Entered: 02/21/12
                                                               07/17/20  23:01:57
                                                                         08:52:31
                                                                  Adv. Pro.            Page 6
                                                                            No. 11-05236    16ofof
                                               16
                                               26      -6-
 1         30.     Despite its contractual obligation to cooperate and assist SJAH under the Adequate
 2 Assurance Clause, Sevak, through its principal, Mr. Shah, refused SJAH’s requests. Instead, Shah
 3 argued forcefully that there was no point in doing so in any event because he could not satisfy the
 4 standard required to show adequate protection.
 5         31.     In particular, Mr. Shah stated that the financial statement that he had provided to SJAH
 6 as recently as September 2009, showing a net worth of $20 million, was false; that his net
 7 worth was in fact substantially less than represented, given the negative equity in the real property
 8 assets comprising the bulk of his net worth, and his inability to refinance after 18 lenders had turned
 9 him down. Lastly, Shah stated that aside from his properties with little or no equity, he had no
10 sources of cash or property with which to support his obligations under the Sale Agreement, despite
11 earlier assurances from him and his son, Jay Shah, that such other sources were available to him.
12         32.     Based on Shah’s foregoing statements on behalf of Sevak, as well as additional
13 statements made earlier to SJAH, Sevak repudiated the Sale Agreement, both expressly and
14 impliedly. SJAH advised Sevak and Shah that it would treat that repudiation as an anticipatory breach
15 of the Sale Agreement, but rather than immediately terminate the Sale Agreement, SJAH requested,
16 pursuant to Sec. 251 of the Restatement (Second) of Contracts, that Sevak provide additional
17 assurances of its ability to perform its obligations under the Sale Agreement. As one means of doing
18 so, SJAH proposed a Third Amendment To Purchase And Sale Agreement (the “Proposed Third
19 Amendment”), which was circulated to Sevak on December 18, 2009. A copy of the Proposed Third
20 Amendment is attached hereto as Exhibit D.
21         33.     Alternatively, SJAH offered to consider any modifications to the Proposed Third
22 Amendment that Sevak might believe adequate, and SJAH also offered to consider other,
23 reasonable evidence of Sevak’s ability to perform and to show adequate protection of
24 GECC’s interests.
25         34.      However, Sevak did not respond positively to any of SJAH’s requests or proposals for
26 additional assurance of performance, nor did it retract or refute Shah’s clear statements of inability to
27 perform. Instead, Sevak simply denied any breach, anticipatory or otherwise, and refused to provide
28 any further evidence, representations or evidence to SJAH.


     First Amended Complaint                                        In re San Jose Airport Hotel, No. 09-51045-SLJ
Case:
 Case:11-05236
       11-05236 Doc#
                 Doc#243
                      33         Filed: 02/21/12
                                        07/17/20     Entered: 02/21/12
                                                              07/17/20  23:01:57
                                                                        08:52:31
                                                                 Adv. Pro.            Page 7
                                                                           No. 11-05236    17ofof
                                              16
                                              26      -7-
 1         35.     Thereafter, on December 21, 2009, SJAH formally declared Sevak in breach of
 2 the Sale Agreement, and terminated the Sale Agreement accordingly. Attached hereto as Exhibit E is a
 3 copy of the December 21, 2009 letter from SJAH’s counsel to Sevak’s counsel formally declaring
 4 Sevak in breach of the Sale Agreement.
 5         36.     Following the termination of the Sale Agreement, SJAH was left with no alternative but
 6 to withdraw the Sale Motion, and to agree to GECC’s relief from the automatic stay to proceed with
 7 foreclosing on the Hotel.
 8         37.     The Initial Deposit remains in the Escrow at Old Republic, pending disposition of this
 9 adversary proceeding, or other mutually agreed upon instructions from SJAH and Sevak.
10         38.     SJAH has requested that Sevak consent to depositing the Second Deposit into the
11 Escrow pending disposition of this adversary proceeding. Sevak has failed to respond to the request,
12 and the Second Deposit remains in the custody of SJAH’s counsel.
13         E.      Liquidated Damages Clause
14         39.     By the terms of the Sale Agreement, SJAH and Sevak agreed that it would be
15 impracticable or extremely difficult to fix with exactness the actual damages that might be suffered
16 by SJAH in the event of a breach of contract by Sevak. To that end, the parties agreed that in the event
17 of a breach by Sevak, the Escrow Holder would be authorized to release the Nonrefundable Deposit
18 (comprised of the Initial Deposit and the Second Deposit) to SJAH, and SJAH would be entitled to
19 ownership and delivery of the Nonrefundable Deposit. Specifically, Section 8.2 of the Sale Agreement
20 (the “Liquidated Damages Clause”) provides:
21               8.2  BUYER’S DEFAULT. IN THE EVENT BUYER SHALL REFUSE TO
           CONSUMMATE THE PURCHASE TRANSACTION CONTEMPLATED HEREBY
22         NOTWITHSTANDING THAT ALL CONDITIONS PRECEDENT TO ITS
           OBLIGATION TO DO SO SET FORTH IN THIS AGREEMENT HAVE BEEN
23         FULLY SATISFIED, OR IN THE EVENT THAT BUYER SHALL OTHERWISE
           MATERIALLY DEFAULT HIS OBLIGATIONS UNDER THIS AGREEMENT, THE
24         ESCROW HOLDER SHALL IMMEDIATELY RELEASE FROM ESCROW AND
           DELIVER TO SELLER THE NONREFUNDABLE DEPOSIT. THE RIGHT TO
25         OWNERSHIP AND DELIVERY OF SUCH NONREFUNDABLE DEPOSIT SHALL
           BE SELLER’S SOLE AND EXCLUSIVE REMEDY FOR SUCH BREACH BY
26         BUYER. BUYER AND SELLER EACH ACKNOWLEDGE AND AGREE THAT IN
           THE EVENT THE BUYER SHALL WRONGFULLY REFUSE TO CONSUMMATE
27         THE PURCHASE TRANSACTION CONTEMPLATED HEREBY, OR SHALL
           OTHERWISE BREACH HIS OBLIGATIONS HEREUNDER, IT WOULD BE
28         EXTREMELY DIFFICULT OR IMPRACTICAL TO DETERMINE THE ACTUAL
           DAMAGES TO SELLER. BY PLACING THEIR INITIALS BELOW, THE PARTIES

     First Amended Complaint                                      In re San Jose Airport Hotel, No. 09-51045-SLJ
Case:
 Case:11-05236
       11-05236 Doc#
                 Doc#243
                      33        Filed: 02/21/12
                                       07/17/20     Entered: 02/21/12
                                                             07/17/20  23:01:57
                                                                       08:52:31
                                                                Adv. Pro.            Page 8
                                                                          No. 11-05236    18ofof
                                             16
                                             26      -8-
 1          ACKNOWLEDGE THE NONREFUNDABLE DEPOSIT AMOUNT DETERMINED
            HEREUNDER HAS BEEN AGREED UPON, AFTER NEGOTIATION, AS THE
 2          PARTIES’ REASONABLE ESTIMATE OF SELLER’S DAMAGES AND AS
            SELLER’S EXCLUSIVE REMEDY AGAINST BUYER, AT LAW OR IN EQUITY, IN
 3          THE EVENT OF SUCH A BREACH BY BUYER.
 4          40. The Liquidated Damages Clause was agreed to, and accepted by, Shah on behalf
 5 of Sevak.
 6
                                        FIRST CLAIM FOR RELIEF
 7                                   (Breach of Contract – Against Sevak)
 8          41.    Plaintiff hereby incorporates and realleges in this First Claim for Relief, each and
 9 every allegation set forth in paragraphs 1 through 40, inclusive, of this First Amended Complaint to the
10 extent that they are consistent with this First Claim for Relief, as if each of those allegations were
11 restated and set forth in this First Claim for Relief.
12          42.    The Sale Agreement is a written contract made between SJAH, as seller, and Sevak,
13 as buyer.
14          43.    SJAH has at all times performed the terms of the Sale Agreement, or has otherwise
15 been excused from performance due to Sevak’s failure to perform.
16          44.    Sevak has failed and refused to tender its performance as required by the Sale
17 Agreement, in that it unjustifiably failed and refused to cooperate and assist SJAH, as required
18 by the Adequate Assurance Clause, in obtaining and providing evidence to make the requisite
19 showing of adequate protection of GECC’s interests as required by the Bankruptcy Court.
20          45.    By the terms of the Sale Agreement between SJAH and Sevak, it was agreed that
21 it would be impracticable or extremely difficult to fix with exactness the actual damages that might
22 be suffered by SJAH in the event of a breach of the Sale Agreement by Sevak.
23          46.    SJAH and Sevak agreed that in the event of a contractual breach by Sevak, Sevak
24 would pay the Nonrefundable Deposit to SJAH as liquidated damages. This sum is in accordance with
25 Section 1676 of the California Civil Code. SJAH and Sevak estimated, computed, and agreed
26 that this sum would be a reasonable amount to compensate for a probable actual loss suffered by the
27 Debtor, and that this amount does not represent a penalty.
28          47.    By reason of Sevak’s breach, Plaintiff is entitled to recover the Nonrefundable


     First Amended Complaint                                        In re San Jose Airport Hotel, No. 09-51045-SLJ
Case:
 Case:11-05236
       11-05236 Doc#
                 Doc#243
                      33          Filed: 02/21/12
                                         07/17/20     Entered: 02/21/12
                                                               07/17/20  23:01:57
                                                                         08:52:31
                                                                  Adv. Pro.            Page 9
                                                                            No. 11-05236    19ofof
                                               16
                                               26      -9-
 1 Deposit as liquidated damages under the terms of the Sale Agreement.
 2          Wherefore, SJAH prays for relief against defendant Sevak as set forth below.
 3
 4                                     SECOND CLAIM FOR RELIEF
                                        (Breach of Limited Guaranty –
 5                                              Against Shah)
 6          48.     Plaintiff hereby incorporates and realleges in this Second Claim for Relief, each
 7 and every allegation set forth in paragraphs 1 through 47, inclusive, of this First Amended Complaint
 8 to the extent that they are consistent with this Second Claim for Relief, as if each of those allegations
 9 were restated and set forth in this Second Claim for Relief.
10          49.     Mr Shah executed, in connection with the Sale Agreement, a personal guarantee for
11 $20,000,000 (“Limited Guaranty”), including Mr. Shah’s promise, as Guarantor, that:
12          “GUARANTOR [Mr. Shah] HEREBY IRREVOCABLY AND UNCONDITIONALLY
            GUARANTEES AND PROMISES TO Seller [SJAH] the payment and prompt
13          performance of each and every covenant, warranty, representation, provision,
            obligation, term and condition made or to be kept or performed by the Buyer [Sevak] . .
14          . by the Obligor [Sevak] . . . by the Trustors [Mr. Shah, Mrs. Shah and Shah
            Enterprises] . . . or by the Debtor . . . and contained in any of the Sale Documents, and
15          all liabilities, direct or contingent, joint, several or independent arising in connection
            with any of the Sale Documents including all liabilities of any assignee or successor in
16          interest of Buyer, Obligor, Trustors, or Debtor, as performance becomes due , whether
            as installments, or whether at maturity, or earlier by reason of acceleration or otherwise,
17          or whether otherwise, or whether extended, together with interest, attorneys’ fees, and
            all other costs and expenses with Obligors are obligated to pay under the terms and
18          provisions of any of the Sale Documents.
19          50.     This Limited Guaranty is attached as a part of Exhibit A hereto and made a part hereof
20 as if fully set forth.
21          51.     SJAH performed on its part every covenant and condition in connection with the Sale
22 Agreement and Limited Guaranty to be performed, except as excused by the actions of Sevak and Mr.
23 Shah.
24          52.     Mr. Shaw “irrevocably and unconditionally guaranteed and promised the payment and
25 prompt performance of each and every covenant, warranty, representation, provision, obligation, term
26 and condition made or to be kept or performed” by Sevak.
27          53.     Mr. Shah has refused and failed to perform his obligations under the Sale Agreement
28 and Limited Guaranty, although SJAH has demanded such performance.


     First Amended Complaint                                        In re San Jose Airport Hotel, No. 09-51045-SLJ
Case:
Case:11-05236
      11-05236 Doc#
               Doc#243
                    33 Filed:
                       Filed:02/21/12
                              07/17/20 Entered:
                                       Entered:02/21/12
                                                07/17/20 23:01:57
                                                          08:52:31
                                                   Adv. Pro.           Page
                                                                        Page10
                                                             No. 11-05236   20of
                                                                               of
                                    16
                                    26  -10-
 1         Wherefore, SJAH prays for relief against defendant Shah under the Limited Guaranty as set
 2 forth below.
 3                                     THIRD CLAIM FOR RELIEF
                         (Intentional Interference With Contractual Relationship –
 4                                             Against Shah)
 5         54.     Plaintiff hereby incorporates and realleges in this Third Claim for Relief, each
 6 and every allegation set forth in paragraphs 1 through 53, inclusive, of this First Amended Complaint
 7 to the extent that they are consistent with this Third Claim for Relief, as if each of those allegations
 8 were restated and set forth in this Third Claim for Relief.
 9         55.     The Sale Agreement was a valid, existing, written contract made between SJAH,
10 as seller, and Sevak, as buyer.
11         56.     Shah had knowledge of the Sale Agreement.
12         57.     Shah’s unjustified refusal to provide for Sevak current appraisals of assets, an updated
13 and accurate personal financial statement to support the Guarantee, and credible financial projections
14 for operations of the Hotel, as requested by SJAH under the Adequate Assurance Clause of the Sale
15 Agreement, were acts designed to induce a breach or disruption of the contractual relationship between
16 SJAH and Sevak.
17         58.     Shah’s intentional conduct in his capacity as an owner of Sevak and in his capacity as
18 the general partner and manager of Sevak resulted in Sevak’s breach of the Sale Agreement.
19         59.     By reason of and as a result of Shah’s intentional conduct and interference as set forth,
20 SJAH has suffered damages in the amount of the difference between the consideration that SJAH
21 would have received had Sevak performed the Sale Agreement and the amount that SJAH received
22 when Sevak breached the Sale Agreement, which difference exceeds $5,000,000.
23         60.     The conduct of Mr. Shah, including intentional misrepresentation, deceit and
24 concealment of material facts was done with the intention of thereby depriving SJAH of property or
25 legal rights or otherwise causing injury and hardship. It was despicable conduct that subjected SJAH to
26 cruel and unjust hardship, in conscious disregard of SJAH’s rights, so as to justify an award of
27 exemplary and punitive damages.
28         Wherefore, SJAH prays for relief against defendant Mr. Shah as set forth below.


     First Amended Complaint                                        In re San Jose Airport Hotel, No. 09-51045-SLJ
Case:
Case:11-05236
      11-05236 Doc#
               Doc#243
                    33 Filed:
                       Filed:02/21/12
                              07/17/20 Entered:
                                       Entered:02/21/12
                                                07/17/20 23:01:57
                                                          08:52:31
                                                   Adv. Pro.           Page
                                                                        Page11
                                                             No. 11-05236   21of
                                                                               of
                                    16
                                    26  -11-
 1                                        FOURTH CLAIM FOR RELIEF
                               (Deceit, Intentional Misrepresentation, Concealment–
 2                                                  Against Shah)
 3          61.    Plaintiff hereby incorporates and realleges in this Fourth Claim for Relief, each
 4 and every allegation set forth in paragraphs 1 through 60, inclusive, of this First Amended Complaint
 5 to the extent that they are consistent with this Fourth Claim for Relief, as if each of those allegations
 6 were restated and set forth in this Fourth Claim for Relief.
 7          62.    On or about September 4, 2009, verbally and in the signing of the PSA; on or about
 8 October 9, 2009, verbally and in the signing of the First Amendment; and on or about November 10,
 9 2009, verbally and in the signing of the Second Amendment, Shah made the representations to SJAH
10 and its representatives, Merle Meyers and Manouchehr Mobedshahi as alleged in paragraphs 18, 20, 24
11 and 26 above. These representations made by Shah were in fact false.
12          63.    The true facts were as set out in paragraphs 30 and 31, above, and that Shah could not
13 (a) provide reliable information as to the value of Shah’s assets and the extent of his liabilities in order
14 to support the Guarantee; (b) show resources sufficient to satisfy material terms of the Sale Agreement;
15 (c) provide credible projections of financial results of the Hotel; (d) identify sources of funding for
16 operating losses and capital improvements required under the Sale Agreement; and otherwise
17 demonstrate Sevak’s and Shah’s ability to perform under the Sale Agreement.
18          64.    On or about September 4, 2009, verbally and in the signing of the PSA; on or about
19 October 9, 2009, verbally and in the signing of the First Amendment; and on or about November 10,
20 2009, verbally and in the signing of the Second Amendment, Shah concealed from SJAH the true facts
21 set out in paragraph 63, above.
22          65.    SJAH, at the time these representations were made by Shah, and at the time SJAH took
23 the actions herein alleged, was ignorant of the falsity of the representations set out in paragraph 62,
24 above, and believed them to be true. In reliance on these representations, SJAH was induced to and
25 did sign Sale Agreement and proceed in the SJAH Chapter 11 proceedings to obtain affirmance of the
26 Sale, expend monies on the operation of and improvements to the SJAH, and exclude other potential
27 purchasers of the SJAH.
28


     First Amended Complaint                                        In re San Jose Airport Hotel, No. 09-51045-SLJ
Case:
Case:11-05236
      11-05236 Doc#
               Doc#243
                    33 Filed:
                       Filed:02/21/12
                              07/17/20 Entered:
                                       Entered:02/21/12
                                                07/17/20 23:01:57
                                                          08:52:31
                                                   Adv. Pro.           Page
                                                                        Page12
                                                             No. 11-05236   22of
                                                                               of
                                    16
                                    26  -12-
 1         66.     The aforesaid false statements and concealment were done with the intent to induce
 2 SJAH to enter into the Sale Agreement and unlawfully to deprive SJAH of its property and legal
 3 rights. SJAH was ignorant of the falsity of the statements and of the concealment at the time it entered
 4 into the PSA and amendments.
 5         67.     On or about the dates of the signing by Shah of the PSA, First Amendment and Second
 6 Amendment on September 4, 2009, October 9, 2009 and November 10, 1009, Shah made
 7 representations to SJAH seeking to have SJAH sign the PSA, the First Amendment and the Second
 8 Amendment, but failed to reveal the facts and suppressed the facts set out in paragraph 63 , above.
 9 The suppression of these facts, which were known to Shah, was likely to mislead SJAH and did in fact
10 mislead SJAH in light of the other representations made by Shah concerning the Sale Agreement, First
11 Amendment and Second Amendment.
12         68.     The failures to disclose information and suppression of facts herein alleged to have
13 been made by Shah were made with the intent to induce SJAH to act in the manner herein alleged, in
14 reliance thereon.
15         69.     SJAH, at the time these failures to disclose and suppression of facts occurred, and at the
16 time SJAH took the actions herein alleged, was ignorant of the existence of the facts which Shah
17 suppressed and ignorant of the existence of the facts which Shah suppressed and failed to disclose.
18 SJAH was reasonable and justified in relying on the information supplied by Shah, and in reliance on
19 the information supplied and facts not disclosed and suppressed by Shah. If SJAH had been aware of
20 the existence of the facts not disclosed and the facts suppressed by Shah, SJAH would not have, as it
21 did, entered into Sale Agreement and amendments, would not have allowed Sevak to proceed with the
22 Sale Agreement and tie up the Hotel and would not have continued to invest in the improvement and
23 operation of the Hotel.
24         70.     By reason of the foregoing, SJAH has been damaged in an amount in excess of
25 $5,000,000.00.
26         71.     The aforementioned conduct of Mr. Shah, his intentional misrepresentation, deceit and
27 concealment of material facts known to him was done with the intention on the part of Shah to deprive
28 SJAH of property or legal rights or otherwise causing injury and, hardship. It was despicable conduct


     First Amended Complaint                                       In re San Jose Airport Hotel, No. 09-51045-SLJ
Case:
Case:11-05236
      11-05236 Doc#
               Doc#243
                    33 Filed:
                       Filed:02/21/12
                              07/17/20 Entered:
                                       Entered:02/21/12
                                                07/17/20 23:01:57
                                                          08:52:31
                                                   Adv. Pro.           Page
                                                                        Page13
                                                             No. 11-05236   23of
                                                                               of
                                    16
                                    26  -13-
 1 that subjected SJAH to cruel and unjust hardship, in conscious disregard of SJAH’s rights, so as to
 2 justify an award of exemplary and punitive damages.
 3         Wherefore, SJAH prays for relief against defendant Shah as set forth below.
 4
 5                                      FIFTH CLAIM FOR RELIEF
                                        (Negligent Misrepresentation–
 6                                              Against Shah)
 7         72.     Plaintiff hereby incorporates and realleges in this Fifth Claim for Relief, each
 8 and every allegation set forth in paragraphs 1 through 71, inclusive, of this First Amended Complaint
 9 to the extent that they are consistent with this Fifth Claim for Relief, as if each of those allegations
10 were restated and set forth in this Fifth Claim for Relief.
11         73.     When Mr. Shah made the representations set forth in paragraph 62, above, to SJAH, he
12 had no reasonable ground for believing them to be true.
13         74.     Mr. Shah made the representations set forth in paragraph 62, above, with the intention
14 of inducing SJAH to act in reliance on these representations in the manner herein alleged, or with the
15 expectation that SJAH would so act.
16         75.     SJAH, at the time the representations set forth in paragraph 62, above, were made to
17 SJAH and at the time SJAH took the actions or failed to act as herein alleged, was ignorant of the
18 falsity of the representations and of the existence of the facts which Shah failed to disclose. If SJAH
19 had been aware of the truth regarding the representations made by Mr. Shah and of the facts which
20 were not disclosed, SJAH would not have, as it did, entered into Sale Agreement and amendments,
21 allowed Sevak to proceed with the Sale Agreement and tie up the Hotel and would not have continued
22 to invest in the improvement and operation of the Hotel.
23         76.     SJAH was reasonable and justified in relying on these representations made by Mr.
24 Shah as set out in paragraph 62, above.
25         77.     SJAH, in reliance on these representations by Mr. Shah was induced to and did sign
26 and carry out the Sale Agreement, Amendment and Second Amendment. By reason the aforesaid,
27 SJAH has been damaged in an amount in excess of $5,000,000.00.
28         Wherefore, SJAH prays judgment against defendant Shah as set forth below.


     First Amended Complaint                                        In re San Jose Airport Hotel, No. 09-51045-SLJ
Case:
Case:11-05236
      11-05236 Doc#
               Doc#243
                    33 Filed:
                       Filed:02/21/12
                              07/17/20 Entered:
                                       Entered:02/21/12
                                                07/17/20 23:01:57
                                                          08:52:31
                                                   Adv. Pro.           Page
                                                                        Page14
                                                             No. 11-05236   24of
                                                                               of
                                    16
                                    26  -14-
 1                                           PRAYER FOR RELIEF
 2            Based on the foregoing, Plaintiff prays for the following relief by way of this
 3 Complaint:
 4            A.     On the First Claim For Relief, a judgment in favor of Plaintiff for liquidated
 5 damages in the amount of the Nonrefundable Deposit of $500,000.00, as provided for in the Sale
 6 Agreement between the parties.
 7            B.     On the First Claim For Relief, a judgment or order authorizing the Plaintiff to deposit
 8 the Second Deposit into the Escrow.
 9            C.     On the First Claim For Relief, an order directing Old Republic to release the
10 Nonrefundable Deposit from the Escrow, to the Plaintiff.
11            D.     On the Second Claim For Relief, judgment in favor of Plaintiff and against Mr.
12 Shah for damages according to proof up to the amount of $20,000,000 on the Limited Guaranty.
13            E.     On the Third Claim for Relief, judgment in favor of Plaintiff and against Mr. Shah for
14 damages in the amount of the difference between the consideration that SJAH would have received
15 had Sevak performed the Sale Agreement and the amount that SJAH received when Sevak breached
16 the Sale Agreement, and for punitive damages.
17            F.     On the Fourth Claim for Relief, Judgment in favor of Plaintiff and against Mr. Shah for
18 damages according to proof and for punitive damages.
19            G.     On the Fifth Claim for Relief, Judgment in favor of Plaintiff and against Mr. Shah for
20 damages according to proof and for punitive damages
21            H.     On the First and Second Claims For Relief, judgment in favor of Plaintiff and
22 against Sevak and Mr. Shah, and each of them, for all recoverable costs, including attorneys’ fees,
23 incurred by Plaintiff in this adversary proceeding.
24 / / / / / / /
25 / / / / / / /
26 / / / / / / /
27 / / / / / / /
28 / / / / / / /


      First Amended Complaint                                         In re San Jose Airport Hotel, No. 09-51045-SLJ
Case:
Case:11-05236
      11-05236 Doc#
               Doc#243
                    33 Filed:
                       Filed:02/21/12
                              07/17/20 Entered:
                                       Entered:02/21/12
                                                07/17/20 23:01:57
                                                          08:52:31
                                                   Adv. Pro.           Page
                                                                        Page15
                                                             No. 11-05236   25of
                                                                               of
                                    16
                                    26  -15-
 1         I.      On the First, Second, Third, Fourth and Fifth Claims For Relief, such other and further
 2 relief as the Court may determine to be just and equitable in the circumstances.
 3
 4 DATED: February 21, 2012
 5                                               HENNEFER, FINLEY & WOOD, LLP
 6
 7                                               By:   /s/ James A. Hennefer
                                                         James A. Hennefer
 8
                                                 Special Counsel for Mohamed Poonja,
 9                                               Chapter 7 Trustee for San Jose Airport
                                                 Hotel, LLC, dba Holiday Inn San Jose, and
10                                               Mobedshahi Hotel Group
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


     First Amended Complaint                                      In re San Jose Airport Hotel, No. 09-51045-SLJ
Case:
Case:11-05236
      11-05236 Doc#
               Doc#243
                    33 Filed:
                       Filed:02/21/12
                              07/17/20 Entered:
                                       Entered:02/21/12
                                                07/17/20 23:01:57
                                                          08:52:31
                                                   Adv. Pro.           Page
                                                                        Page16
                                                             No. 11-05236   26of
                                                                               of
                                    16
                                    26  -16-
